UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1984


RICHARD STOGSDILL; NANCY STOGSDILL, Parent of Richard
Stogsdill, on behalf of themselves and other similarly
situated persons; ROBERT LEVIN; MARY SELF, Parent of Robert
Levin, on behalf of themselves and other similarly situated
persons,

                Plaintiffs - Appellants,

          v.

SOUTH CAROLINA DEPARTMENT      OF   HEALTH   AND   HUMAN   SERVICES;
CHRISTIAN L. SOURA,

                Defendants – Appellees,

          and

KATHLEEN SEBELIUS; CYNTHIA MANN; JOHN DOE 1 THROUGH 20; CMS,

                Defendants.



                              No. 15-1986


RICHARD STOGSDILL; NANCY STOGSDILL, Parent of Richard
Stogsdill, on behalf of themselves and other similarly
situated persons; ROBERT LEVIN; MARY SELF, Parent of Robert
Levin, on behalf of themselves and other similarly situated
persons,

                Plaintiffs - Appellees,

          v.

SOUTH CAROLINA DEPARTMENT OF HEALTH AND HUMAN SERVICES,

                Defendant – Appellant,
           and

KATHLEEN SEBELIUS; CYNTHIA MANN; JOHN DOE 1 THROUGH 20; CMS;
CHRISTIAN L. SOURA,

                 Defendants.



Appeals from the United States District Court for the District
of South Carolina, at Columbia. Joseph F. Anderson, Jr., Senior
District Judge. (3:12-cv-00007-JFA)


Argued:   December 9, 2016             Decided:    January 5, 2017


Before DUNCAN, AGEE, and HARRIS, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.


ARGUED: Patricia L. Harrison, Columbia, South Carolina, for
Appellants/Cross-Appellees.   Damon C. Wlodarczyk, RILEY POPE &
LANEY, LLC, Columbia, South Carolina, for Appellees/Cross-
Appellant.   ON BRIEF: Peter M. Balthazor, RILEY POPE & LANEY,
LLC, Columbia, South Carolina, for Appellees/Cross-Appellant.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Richard    Stogsdill,             Robert        Levin,    and     their      parent

caretakers    (collectively,             “Appellants”)      appeal      district    court

orders dismissing certain of their claims and granting judgment

against    them   in     a    complex        action      pertaining      to   the   South

Carolina Medicaid waiver program.                  The South Carolina Department

of Health and Human Services (“DHHS”) cross-appeals.                              For the

reasons given below, we must dismiss both appeals for lack of

appellate jurisdiction.

       Stogsdill and Levin are severely disabled individuals who

have   been   receiving           services   under       South   Carolina’s       Medicaid

waiver program, established under 42 U.S.C. § 1396n(c).                               The

waiver program, administered by DHHS, allows the state to bypass

the    requirement     that        aid   recipients       live   in    institutions       to

receive certain Medicaid benefits.                      Instead, eligible persons,

such as Stogsdill and Levin, may avoid institutionalization by

receiving home and community-based services.                      Among the services

that have been provided to Stogsdill and Levin are personal-care

aide and companion services, respite care, and occupational and

speech therapies.

       On January 1, 2010, DHHS implemented changes to the waiver

program,   for    what       it    describes      as    budgetary      reasons.      As    a

result, certain services were capped, while others were excluded

altogether.       Both Stogsdill and Levin saw a reduction in the

                                              3
services    they       received.        In    response,          Stogsdill,        Levin,      and

their    caretakers          brought    this        action       against     DHHS    and      its

director at that time, Anthony Keck.

       Appellants’ complaint raised a long list of claims under

the Americans with Disabilities Act (ADA), Section 504 of the

Rehabilitation         Act,    42    U.S.C.     §    1983,       the     Medicaid    Act,      the

Administrative         and     Procedures           Act     of     the    State     of     South

Carolina,      and     the    Supremacy       and     Due    Process       Clauses       of    the

United   States        Constitution.           Of     particular          importance       here,

included among their ADA claims was an allegation of a general

pattern of retaliation by DHHS against “persons who have either

exposed abuse or neglect in support of waiver participants.”

J.A.    595.      Both       plaintiffs       requested,           as    relief,    an     order

“prohibiting Defendants from retaliating against them or persons

who advocate for them in violation of the ADA.”                              Id.      Notably,

both parties to this appeal – the Appellants and DHHS – take the

position       that    this     claim     was       advanced        on     behalf    of       both

Stogsdill and Levin.

       Both parties moved for summary judgment on all claims.                                 The

district       court    abstained       from        exercising           jurisdiction         over

Stogsdill’s       claims,       but     allowed           some     of     Levin’s        claims,

including      those     brought       under        the     ADA,    to     proceed.           When

considering      Levin’s       ADA     claims       on    the      merits,    however,         the

district court considered only whether the 2010 reduction in

                                               4
services      violated      Levin’s       rights      under    the   ADA,     granting

judgment as a matter of law to DHHS on this issue.                           Stogsdill,

Levin, and their caretakers timely appealed, and DHHS noted its

cross-appeal from a different portion of the district court’s

ruling.

       The    parties      have    not    questioned     our    jurisdiction,       but

before we can consider the merits of an appeal, we have an

“independent        obligation      to   verify    the   existence     of     appellate

jurisdiction.”          Porter v. Zook, 803 F.3d 694, 696 (4th Cir.

2015) (internal quotation marks omitted).                      “[O]ur jurisdiction

extends only to ‘appeals from . . . final decisions of the

district courts of the United States.’”                  United States v. Myers,

593 F.3d 338, 344 (4th Cir. 2010) (quoting 29 U.S.C. § 1291).

*   A final decision must resolve “all claims as to all parties.”

Fox v. Baltimore City Police Dep’t, 201 F.3d 526, 530 (4th Cir.

2000) (emphasis added).              Thus, there is no final order if “it

appears      from    the    record       that   the    district      court    has   not

adjudicated all of the issues in a case.”                      Porter, 803 F.3d at

696.

       In Porter, a habeas petitioner raised two separate claims

regarding juror bias.             Id. at 697.      The district court dismissed

the petition after disposing of the first claim “without ruling

       *   There exist only a “few narrow exceptions” to this general
rule.      Myers, 593 F.3d at 344. None of those exceptions applies
here.      See id. at 345–48.

                                            5
on or seeming to recognize” the second.                       Id. at 698.       Because

the court failed to rule on one of the petitioner’s claims, it

never   issued      a   final     decision         and,    consequently,      appellate

jurisdiction was lacking.              Id. at 699.        We accordingly dismissed

the appeal and remanded for consideration of the second juror

bias claim.     Id.

     The     same    result      is    required      here.      When    disposing     of

Levin’s ADA claims, the district court considered only whether

DHHS “failed to make reasonable modifications to the home and

community-based waiver programs to allow Levin to stay in his

integrated home-based setting.”                  J.A. 3436.     It granted judgment

as a matter of law to DHHS on this claim, and this claim alone.

It did not “rul[e] on or seem[] to recognize” the retaliation

claim that both parties agree Levin had raised in the complaint.

Cf. Porter, 803 F.3d at 698.                 Similarly, in determining that it

should abstain as to Stogsdill’s claims, the district court gave

no indication it considered his separate retaliation claim.

        As    in    Porter,      we     do   not    fault     the    district    court.

Appellants’ complaint “contains a multitude of claims, some of

which have multiple subparts,” and it is easy to see, in this

complex web, how one thread could be lost.                           See id. at 699.

Moreover, as defendants argued at a much earlier stage of the

proceedings,        there   is        minimal      factual    development       of   the

Appellants’        retaliation        claims,      which     makes     them   easy   to

                                             6
overlook.   We of course express no opinion as to whether Levin

or Stogsdill’s retaliation claims should survive a motion to

dismiss, but instead remand for the district court to dispose of

the issue in the first instance.

     Because   the   district   court   did   not   rule   on   Levin   or

Stogsdill’s retaliation claims, it did not issue a final order

that is reviewable by this court.       Accordingly, we must dismiss

these appeals and remand the case to the district court for

further proceedings.

                                                DISMISSED AND REMANDED




                                   7